DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 9/26/2022 is acknowledged.  The traversal is on the ground(s) that examination/ searching both the group of invention would have been performed without a serous burden.  This is not found persuasive because the inventions are distinct not only due to the search burden but they have acquired in a separate status in the art due to their different classification that was mentioned in the previous office communication.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 4, the word “speriod” should have been “period”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by NARUSHIMA et al (US 2015/0187593).
NARUSHIMA et al disclose an etching process for selectively etching silicon oxide (SiO2) over silicon nitride (SiN) film; intermittently supplying at least one of a first processing gas composed of a hydrogen fluoride gas and an ammonia gas and a second processing gas composed of a compound of nitrogen, hydrogen and fluorine, to the substrate to be processed multiple times [0007]; wherein the SiO2 reads on the claimed material containing Si and O; and the ammonia gas resemble as the claimed “base gas” and HF   resemble as the claimed “fluorine-containing gas”.
NARUSHIMA et al disclose that the NH.sub.3 gas is intermittently supplied while the HF gas is supplied to the wafer W. In this case, the period of time Ta (see FIG. 3) during which the mixed gas (i.e., the processing gas) obtained by pre-mixing the HF gas with the NH.sub.3 gas is supplied, is set to 1 second, and the period of time Tb during which only the HF gas is supplied without allowing the flow of the NH.sub.3 gas is set to 2 seconds. When the NH.sub.3 gas is supplied to the wafer W in the intermittent pattern (or a pulse pattern) [0041]-[0042]; aforesaid teaching easily reads on the limitation of “repeating a first period for supplying a basic gas, which is started first, and a second period for supplying a fluorine-containing gas subsequent to the first period with at least a part of the second period not overlapping with the first period”.
NARUSHIMA et al disclose that the SiO.sub.2 and SiN gases undergo a chemical reaction with HF and NH.sub.3 molecules, thus producing reaction products such as (NH.sub.4).sub.2SiF.sub.6 (ammonium fluorosilicate), water or the like. As such, a heating process is performed to remove the reaction products [0044].
With regards to claim 12, NARUSHIMA et al disclose that the reaction product (82) is removed by heating as such is volatilized form the chamber [0047].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARUSHIMA et al (US 2015/0187593) as applied to claim 1 above, and further in view of Toda et al (US 2019/0378724).
NARUSHIMA et al disclose above but fail to disclose the chamber is purged between periods.
In the same field of endeavor, Toda et al disclose that an intermediate purging process may be performed by evacuating the interior of the chamber. In addition, if a residue exists in a narrow etching space formed after etching a silicon oxide-based material having a high aspect ratio, it is difficult to remove the residue, see [0045] and  [0063]-[0064].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Toda et al’s teaching of purging the interior of the process chamber into NARUSHIMA et al’s teaching for evacuating the interior of the chamber for removing residue that is difficult to remove without purging as taught by Toda et al.	
With regards to claim 13, Toda et al disclose heating chamber (4) is different than the etching chamber (5) in a typical etching/processing chamber [0082],[0083].[0087]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Toda’s teaching of heating the substrate in a different chamber than etching for reducing cross-contamination, while heating treatment being used to remove residues as taught by Toda et al.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARUSHIMA et al (US 2015/0187593) as applied to claims 1 and 6 above, and further in view of Imai et al (US 2017/0243753).
NARUSHIMA et al disclose above but fail to disclose the temperature is maintained 80 degrees or lower (as to claim 7); or maintain in a range from 60 to 80 degree C (as to claim 8).
However, in the same field of endeavor, Imai et al disclose during selective etching silicon and oxide-containing material using HF (hydrogen fluoride) gas, and NH.sub.3 (ammonia) gas, while the substrate is heated to a temperature of, e.g., 25° C. to 150° C. Accordingly, the first and the second SiO.sub.2 layer 13 and 14 chemically react with HF molecules and NH.sub.3 molecules, thereby generating reaction by-products such as (NH.sub.4).sub.2SiF.sub.6 (ammonium fluorosilicate), H.sub.2O (water) and the like. Since the wafer W is heated to a temperature higher than a sublimation temperature of the reaction by-products, the reaction by-products are removed by sublimation [0023]; and aforesaid temperature range overlaps the claimed range of 60 to 80 degree C and overlapping ranges are prima facie obvious, MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Imai et al’s teaching of selecting the temperature range into NARUSHIMA et al’s teaching for easily removing the reaction by-products from the chamber as taught by Imai et al.
 Additionally, the selection of reaction parameters such as temperature and concentration would have been obvious:	"Normally, it is to be expected that a change in 	 temperature, or in concentration, or in both, would be 	an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality... ; More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ 233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948).
	
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713